PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/879,928
Filing Date: 25 Jan 2018
Appellant(s): IERULLO, Salvatore



__________________
Joseph Ulvr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23, 2021, appealing from the final Office action mailed January 19, 2021.
(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”   New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) 	Restatement of Rejection
	The following ground(s) of rejection are applicable to the appealed claims:
	Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
	Claims 1-3, 8-9, 11-13, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Astrin (Pub. No. 2006/0250235) in view of Ainsworth (Pub. No. 2007/0290836) and in view of Bolene (Pub. No. 2014/0136218).
	Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Official Notice. 
	Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Vanderveen (Pub. No. 2018/0365386).
	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Wolfe (US 7242279).
	Claims 7, 10, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth in view of Bolene and in view of Sharma (Pub. No. 2015/0262123).
	(3) 	Response to Argument
	Regarding the §101 rejections of claims 1, 11, and 21: Appellant asserts the claims and their respective dependent claims recite patent-eligible subject matter under 35 U.S.C. 101.  Brief 10.  Examiner disagrees.  As outlined in the final Office and further discussed in this Answer, the examiner identified specific limitations in the claims that fall within one of the subject matter groups of abstract ideas, explained why the claims do not recite additional elements that integrate the abstract idea into a practical application, and explained why the claims do not recite additional elements that provide significantly more than the abstract idea.  Furthermore, the following conclusions rely on the Office’s current guidance, the MPEP, and the appellant’s specification.  Examiner respectfully submits the burden is now on the appellant “to either amend the claim or make a showing of why the claim is eligible for patent protection.”  MPEP §2106.07(b).

	A.	The claims recite an abstract idea under Step 2A Prong One.
 	Claims 1, 11, and 21 recite a process and machine (e.g., “a method at a network element for verification of chain of custody of goods within a portable container, the method comprising…,” “a network element configured for verification of chain of custody of goods within a portable container, the network element comprising…,” and “a computer readable medium for storing instruction code for verification of chain of custody of goods within a portable container, the instruction code when executed by a processor a network element being configured to cause the network element to…”), which are statutory categories of invention.  However, under step 2A prong one, the claims also recite an abstract idea:
(Claim 1)
Correlating the first log data and the second log data to verify the chain of custody of the goods, the correlating comprising comparing the first sensor readings and the second sensor readings … [and] the correlating finds inconsistencies between the first log data and the second log data.

(Claims 11 and 21)
Correlate the first log data and the second log data to verify the chain of custody of the goods, the correlating comprising comparing the first sensor readings and the second sensor readings … [and] the correlating finds inconsistencies between the first log data and the second log data.

The limitations recite a method to track and verify the chain of custody of goods.  This interpretation is consistent with the appellant’s specification at paragraphs 0124-0140.  Such methods are akin to methods for mitigating risk and thus fall within the “certain methods of organizing human activity” group of abstract ideas.  2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].  Alternatively, the limitations can be interpreted as reciting concepts that are capable of being performed in the human mind or by hand using pen and paper.  See October 2019 Update: Subject Matter Eligibility Pages 7-8 (“Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis’ … [and] a claim to collecting and comparing known information….”).  Such concepts fall within the “mental processes” group of abstract ideas.  2019 Revised Guidance at 52.  Appellant’s brief does not explicitly address or dispute these findings.  Therefore, in light of the above discussion, examiner maintains the claims recite an abstract idea. 



	B.	The claims do not recite additional elements that integrate the 				abstract idea into a practical application under Step 2A Prong Two. 

The claims do not recite additional elements that integrate the abstract idea into a practical application. Limitations that indicate whether a judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  2019 Revised Guidance at 55.  The claims recite data gathering and data output:
[Receiving / Receive], from at least one of a first computing device associated with the portable container and a second computing device associated with a transit element, a report indicating an association between the first computing device and the second computing device;

[Receiving / Receive], from the first computing device, first log data, the first log data comprising first sensor readings from the portable container while the goods were within the portable container;

[Receiving / Receive], from the second computing device, second log data, the second log data containing second sensor readings associated to the goods while the goods were within the portable container, the second sensor readings originating from different sensors than the first sensor readings;

[Creating / Create] an alert when the correlating finds inconsistencies between the first log data and the second log data.

Data gathering and data output is insignificant extra-solution activity.  Id.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.  Id.
The following embodiment limitations also fail to integrate the abstract idea into a practical application:
Claim 1: “a network element … a first computing device associated with the portable container and a second computing device associated with a transit element … [and] different sensors”

Claim 11: “a network element configured for verification of chain of custody of goods within a portable container, the network element comprising: a processor; and a communications subsystem … a first computing device associated with the portable container and a second computing device associated with a transit element … [and] different sensors”

Claim 21: “a computer readable medium for storing instruction code for verification of chain of custody of goods within a portable container, the instruction code when executed by a processor a network element being configured to cause the network element to … a first computing device associated with the portable container and a second computing device associated with a transit element … [and] different sensors” 

Appellant’s specification discloses:
Paragraph 0035: Reference is now made to FIG. 2, which shows a generalized computing device capable of being part of a portable container, building, vehicle, shipping yard, or other transit point, and could be any of computing devices 112, 122, 132, 142 or 152 from FIG. 1

Paragraph 0036: In the embodiment of FIG. 2, computing device 210 can be any device or network node.  Such computing device or network node may include any type of electronic device, including but not limited to, fixed or mobile devices, such as internet of things devices, endpoints, home automation devices, medical equipment in hospital or home environments, inventory tracking devices, environmental monitoring devices, energy management devices, infrastructure management devices, vehicles or devices for vehicles, fixed electronic devices, among others.

Paragraph 0037: Computing device 210 comprises a processor 220 and at least one communications subsystem 230, where the processor 220 and communications subsystem 230 cooperate to perform the methods of the embodiments described herein.  Communications subsystem 230 may, in some embodiments, comprise multiple subsystems, for example for different radio technologies.

Paragraph 0040: Processor 220 generally controls the overall operation of the computing device 210 and is configured to execute programmable logic, which may be stored, along with data, using memory 240.  

Paragraph 0174: In the foregoing description, numerous details are set forth to provide an understanding of the subject disclosed herein.  However, implementations may be practiced without some of these details.  Other implementations may include modifications and variations from the details discussed above.  It is intended that the appended claims cover such modifications and variations.

Neither the appellant’s specification nor the claims disclose a particular machine.  MPEP §2106.05(b); see also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) … was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).  Appellant’s specification instead describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.  Examiner further submits the limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.  Therefore, in view of these considerations, examiner concludes the additional elements fail to meaningfully integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
	Appellant asserts the claims are patent-eligible because “the present claims are not a ‘drafting effort designed to monopolize the judicial exception,’ and instead the present claims include meaningful limitations such that the step of correlating data is integrated into a practical application.”  Brief 11.  Examiner disagrees.  Simply alleging the claimed invention relates to one specific application of an idea and does not preempt all uses of the idea does not guarantee that the invention is patent-eligible.  See MPEP §2106.04 (“It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete 
	Appellant further contends the claims are patent-eligible because “the combined limitations of the present claims produce a useful result in issuing alerts when detecting inconsistencies with the data collected as in the present claims.”  Brief 12.  Examiner again disagrees.  Appellant’s argument is inconsistent with the 2019 Revised Guidance.  While not exhaustive, the list of considerations that “are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application” does not include whether the claimed invention produces a “useful result.”  2019 Revised Guidance at 55.
	Finally, the appellant suggests the claims are patent-eligible because “a method which automates and improves the provision of [the verification of the chain of custody of goods] is a ‘practical application.’”  Brief 12-13.  This argument is also not persuasive.  Verifying the chain of custody of goods is neither a technical process nor a technology but rather a known business practice.  If anything, the appellant’s claimed invention is instead directed to improving upon known business practices.  


	C.	The claims do not recite additional elements that provide 				significantly more than the abstract idea under Step 2B.

The claims do not include additional elements that provide significantly more than the abstract idea.  Under the Office’s current guidance, an additional element (or combination of elements) that “simply appends well-understood, routine, conventional activities, previously known to the industry, specified at a high level generality, to the judicial exception, which is indicative that an inventive concept may not be present.”  2019 Revised Guidance at 56.  The federal courts previously identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.  MPEP §2106.05(d)(II).  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Id.  The examiner submits the “receive…,” “create an alert…,” “receiving…,” and “creating an alert…” limitations describe the conventional computer functions of “storing and retrieving information in memory” and “receiving or transmitting data over a network.”  Furthermore, as previously discussed in this Answer, the additional element of using a processor to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Finally, when considered as an ordered combination, the claims do not contain any inventive concept or adds anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  


	Regarding the §101 rejections of claims 2-10 and 12-20: The dependent claims are also not patent-eligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and/or do not recite additional elements that integrate the abstract idea into practical application or provide significantly more than the abstract idea under the Office’s current guidance on subject matter eligibility.  Final Office Action Pages 7-10.  Appellant’s brief does not explicitly address the subject matter eligibility rejections of the dependent claims.  Therefore, examiner respectfully submits the §101 rejections of the dependent claims should be affirmed.

	Regarding the §103 rejections of claims 1-3, 8-9, 11-13, 18-19, and 21: The claims stand rejected under 35 U.S.C. 103 as being unpatentable over Astrin in view of Ainsworth and in view of Bolene.  Final Office Action Pages 10-21; see also Brief 2 (providing the status of the claims).  However, the appellant’s brief traverses the prior art rejections primarily by attacking the Mehring reference.  The arguments presented in the brief are the same arguments that were included in the appellant’s October 19, 2020, response to the non-final Office action that was mailed July 24, 2020.  The prior art rejections in the final Office action do not rely on the Mehring reference.  Therefore, 
	
	Regarding the §103 rejections of claims 4 and 14: Examiner submits the appellant’s brief does not adequately traverse the Official Notice rejections since no argument was presented explaining why the noticed fact was not well-known in the art.  The subject matter of the Official Notice rejection should be taken as admitted prior art.  MPEP §2144.03.  Therefore, examiner submits the rejections should be affirmed.	

	Regarding the §103 rejections of claims 5-7, 10, 15-17, and 20: Appellant’s brief does not provide additional arguments further distinguishing the dependent claims over the cited prior art.  Therefore, examiner submits the rejections should be affirmed.	

(4) 	Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        
Conferees:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687             

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                   
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),